Citation Nr: 0329204	
Decision Date: 10/27/03    Archive Date: 11/05/03

DOCKET NO.  02-11 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a compensable evaluation for 
chondromalacia of the left knee, to include the issue of 
entitlement to an extraschedular evaluation, on appeal from 
an initial grant of service connection.

2.  Entitlement to an increased evaluation for the residuals 
of a fracture of the left distal fibula with malunion, 
currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active service from November 1990 to May 
1991; the veteran also served for four plus years in Army 
National Guard.  

This matter comes before the Board of Veteran's Appeals 
(Board) from a May 2002 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  That decision granted service connection for a 
left knee disability secondary to a service-connected left 
leg disorder.  A noncompensable evaluation was assigned and 
the veteran has appealed, asking that a compensable 
evaluation be awarded.

A videoconference hearing was held in June 2003, with the 
veteran presenting testimony from New Orleans, Louisiana, 
while the Acting Board Member received said testimony while 
sitting in Washington, DC.  The veteran only proffered 
testimony with respect to the left knee disability.  A 
transcript of the hearing has been included in the claims 
folder for review.

With respect to the issue involving the residuals of a 
fracture of the left distal fibula with malunion, the RO 
received correspondence from the veteran in June 2001 that 
may be construed as a notice of disagreement (NOD).  The 
Untied States Court of Appeals for Veterans Claims (Court) 
has held that where the Board finds a notice of disagreement 
has been submitted from a matter that has not been addressed 
in a statement of the case the issue should be remanded to 
the RO for appropriate action.  Manlincon v. West, 12 Vet. 
App. 238 (1999).  Following the receipt of the NOD, and after 
reviewing additional medical records, the RO increased the 
veteran's evaluation from 20 to 30 percent.  See VA Form 21-
6796, Rating Decision, September 13, 2001.  The RO notified 
the veteran of the grant in a letter dated September 24, 
2001.  In that letter, along with the verbiage in the rating 
decision, the RO inferred that an evaluation greater than 30 
percent was not for application.  As such, the RO informed 
the veteran that if he still was in disagreement with the 
evaluation, he had one year to notify the RO as to that 
disagreement.  Three months later, the veteran submitted a VA 
Form 21-4138, Statement in Support of Claim, in which he 
complained about the fracture residuals.  Liberally reading 
this document, the Board concludes that the veteran is not 
satisfied with the assignment of a 30 percent rating and as 
such, this issue remains in appellate status.  As of this 
date, and as noted below, the veteran has not been sent a 
statement of the case with respect to this issue.  


REMAND

Since the veteran filed his original claim for entitlement to 
service connection for a left knee disability, there has been 
a significant change in the law - specifically the enactment 
in November 2000 of the VCAA), 38 U.S.C.A. § 5100 et seq. 
(West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002).  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  VA also has a duty 
to assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2002).  

As noted above, the veteran has appealed the assignment of a 
noncompensable evaluation for chondromalacia of the left 
knee.  The record reflects that the veteran underwent VA 
orthopedic examinations of the knee in December 2001 and 
November 2002.  Following a review of the examination 
reports, the Board notes that the exams do not appear to have 
sufficiently complied with the requirements delineated by the 
United States Court of Appeals for Veterans Claims 
(hereinafter  Court), in DeLuca v. Brown, 8 Vet. App. 202, 
206 (1995).  Specifically, review of the examination reports 
do not show that the effects of the disability upon ordinary 
use, and the functional impairment due to pain, weakened 
movement, excess fatigability, or incoordination, were 
sufficiently considered as to the veteran's service-connected 
left knee disability.  Thus, the claim must be returned to 
the RO for additional processing.  Specifically, the veteran 
should be afforded a contemporaneous and thorough VA 
examination, to be conducted by an orthopedist, in order to 
determine the current severity of the veteran's service-
connected left knee disability, to include the effect of the 
disability on the veteran's functional capabilities.  See 
Littke v. Derwinski, 1 Vet. App. 90 (1991).  The Court has 
held that when the medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991) and Halstead v. Derwinski, 
3 Vet. App. 213 (1992).

The Board further notes that the veteran has indicated that 
his ability to work has been impeded, in part, due to his 
left knee disability.  He has not suggested that he cannot 
work; he has merely implied that there has been a marked 
interference with his employment.  In essence, the veteran 
has asked for an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) (2002).  The viability of such a rating has not 
been addressed by the RO.  The Court has held that the Board 
is precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  Nevertheless, the 
Board is obligated to seek all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law or regulations.  As such, it is 
the conclusion of the Board that a claim for an 
extraschedular rating has been raised, and that this claim is 
inextricably intertwined with his request for a compensable 
evaluation.  Thus, this issue must be addressed by the RO 
before the Board issues a decision on this issue.  In this 
regard, pursuant to the duty to notify, the veteran should be 
notified of the elements necessary to substantiate a claim of 
entitlement to an extraschedular evaluation.  38 U.S.C.A. 
§§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2002).  
Specifically, the veteran should identify and/or provide 
evidence that his service-connected left knee disability 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or the need for frequent periods of hospitalization.  See 38 
C.F.R. § 3.321(b)(1) (2002).  Hence, this issue must also be 
remanded for processing by the RO.

In addition and as previously noted, the Board finds the 
veteran has submitted a notice of disagreement with respect 
to the denial of an evaluation in excess of 30 percent for 
the residuals of a fracture of the left distal fibula with 
malunion.  As a timely notice of disagreement has been filed, 
the Board's jurisdiction has been triggered and the issue 
must be REMANDED so that the RO can issue a statement of the 
case addressing the underlying claim that adequately notifies 
the veteran of the action necessary to perfect an appeal.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development, the RO 
must take this opportunity to inform the appellant that 
notwithstanding the information previously provided, a full 
year is allowed to respond to a VCAA notice.

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  In particular, the RO 
should inform the appellant of the type 
of evidence required from him to 
substantiate his claims for increased 
evaluations, both schedular and 
extraschedular.  The appellant should 
also be informed that the RO will assist 
him in obtaining identified evidence, 
should he require such assistance.  

2.  The RO should advise the veteran in 
writing that he may submit proof of 
marked interference with employment or 
the need for frequent periods of 
hospitalizations due to his service-
connected left knee disability 
(chondromalacia of the left patella).  
This evidence may include letters or 
attendance statements from employers 
showing time lost from work due to this 
service-connected disability.

3.  The RO should issue a statement of 
the case as to the issue of entitlement 
to an increased evaluation for the 
residuals of a fracture of the left 
distal fibula with malunion.  The veteran 
should be apprised of his right to submit 
a substantive appeal and to have his 
claim reviewed by the Board.  The RO 
should allow the veteran and his 
accredited representative the requisite 
period of time for a response.

4.  Contact the veteran and ask that he 
identify all sources of recent medical 
treatment received for his left knee 
disability since June 2001 and to furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA source 
identified.  Copies of the medical 
records from all sources, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.  If requests for any 
private treatment records are not 
successful, the RO should inform the 
veteran of this fact so that he will have 
an opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 CFR § 3.159 
(2002).

5.  The veteran should be scheduled for a 
VA examination by an orthopedist in order 
to determine the nature and severity of 
his left knee disability.  The examiner 
should be provided with the veteran's 
claims folder and a copy of this Remand 
and should review the veteran's medical 
history prior to conducting the 
examination.  In addition to X-rays, any 
other tests and studies deemed necessary 
should be accomplished at this time.  

The orthopedist should specifically 
comment on whether the veteran now 
suffers from degenerative joint disease 
of the knee along with any other 
manifestations and symptoms produced by 
the disability.  The veteran's left knee 
should be examined for degrees of both 
active and passive range of motion and 
any limitation of function of the parts 
affected by limitation of motion.  The 
examiner should also be asked to include 
the normal ranges of motion of the knee.  
Additionally, the examiner should be 
requested to determine whether the left 
knee exhibits weakened movement, excess 
fatigability, or incoordination, and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion lost or 
favorable or unfavorable ankylosis due to 
any weakened movement, excess 
fatigability, or incoordination.

The examiner should also be asked to 
express an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or on 
use.  A complete rationale for any 
opinion expressed should be included in 
the examination report.

6.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
medical report.  If the requested 
examination does not include fully 
detailed descriptions of pathology and 
all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  
38 C.F.R. § 4.2 (2002); see also Stegall 
v. West, 11 Vet. App. 268 (1998).

7.  Thereafter, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC) 
addressing the issue of the rating 
assigned for chondromalacia of the left 
knee.  The SSOC must contain notice of 
all relevant actions taken on this claim, 
to include a summary of the evidence and 
discussion of all pertinent regulations, 
including the evidence obtained as a 
result of the development above and the 
VCAA.  The SSOC should also document 
consideration of a "staged" rating or 
ratings pursuant to Fenderson v. West, 12 
Vet. App. 119 (1999).  An appropriate 
period of time should be allowed for 
response

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purposes of this REMAND are to 
obtain additional information and comply with due process 
considerations.  No inference should be drawn regarding the 
final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


	                  
_________________________________________________
	J. ANDREW AHLBERG
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



